Name: Commission Regulation (EEC) No 577/84 of 5 March 1984 amending for the third time Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: international trade;  international affairs;  natural environment
 Date Published: nan

 6. 3 . 84 Official Journal of the European Communities No L 64/5 COMMISSION REGULATION (EEC) No 577/84 of 5 March 1984 amending for the third time Council Regulation (EEC) No 3626/82 on the imple ­ mentation in the Community of the Convention on international trade in endangered species of wild fauna and flora on the Convention on International Trade in Endan ­ gered Species of Wild Fauna and Flora, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora ('), as last amended by Commission Regulation (EEC) No 3646/83 (2), and in particular Article 4 thereof, Whereas an amendment has been made to the Appen ­ dices to the Convention ; whereas Appendices I and III to Annex A to Regulation (EEC) No 3626/82 should therefore be amended to incorporate this amendment which was agreed to by the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee 2. In Appendix III the following is deleted Article 1 Appendices I and III to Annex A to Regulation (EEC) No 3626/82 are hereby amended as follows : 1 . In Appendix I, under CARNIVORA, Ursidae, the following species is inserted before Helarctos malayanus : 'Ailuropoda melanoleuca Giant panda' ; Ursidae Ailuropoda melanoleuca Giant panda China Article 2 This Regulation shall enter into force on 14 March 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 384, 31 . 12. 1982, p . 1 . (2) OJ No L 367, 28 . 12. 1983 , p . 2.